Citation Nr: 0621924	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-04 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.  A.  Rein, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1970 to April 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the RO in 
Columbia, South Carolina, which in pertinent part, granted 
service connection and a 30 percent rating for PTSD, 
effective March 29, 2001.  The veteran resides within the 
jurisdiction of the RO in Winston Salem, North Carolina.

The veteran testified at a videoconference Board hearing 
before the undersigned Acting Veterans Law Judge in December 
2004.  A transcript of the hearing is associated with the 
claims file.

In September 2005, the Board remanded the case to the Appeals 
Management Center for further evidentiary development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate 
consideration.  


FINDING OF FACT

The veteran's service-connected PTSD is currently manifested 
by symptoms to include nightmares, sleep disturbance, 
irritability, and social isolation, reflecting occupational 
and social impairment with reduced reliability and 
productivity; however, these symptoms do not reflect 
occupational and social impairment that more nearly 
approximate deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.




CONCLUSION OF LAW

The criteria for entitlement to an initial rating of 50 
percent, but not greater, for PTSD are met.  38 U.S.C.A.  §§ 
1155, 5107 (West 2002); 38 C.F.R.  §§ 4.7, 4.130, Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A.  §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R.  § 3.159 (2005), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A.  § 5103(a) (West 2002), requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v.  Principi, 18 Vet.  App.  112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, See 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v.  
Nicholson, 19 Vet.  App.  473 (2006).

The record reflects that the veteran was informed of the 
criteria for evaluating his PTSD in the August 2002 statement 
of the case.  In addition, he was provided VCAA notice, to 
include notice to submit any pertinent evidence in his 
possession, by VCAA letter in September 2005.  Although the 
veteran has not been specifically informed of the criteria 
for establishing an effective date for a higher rating, the 
Board finds that there is no prejudice to him with the 
issuance of a final decision.  See Bernard v.  Brown, 4 Vet.  
App.  384 (1993).  

In this regard, the Board notes that the entire initial 
evaluation period is before the Board.  As the Board is 
granting a higher initial 50 percent rating from the March  
29, 2001 effective date of service connection, the evidence 
pertinent to the assignment of the effective date is the same 
as that pertinent to establishing entitlement to a higher 
evaluation.  Therefore, the failure to provide the veteran 
with specific information concerning the criteria for 
assigning an effective date was no more than harmless error.  

With respect to the duty to assist, the Board points out that 
the veteran has been afforded appropriate VA examinations and 
service medical records and all pertinent post-service VA 
medical records have been obtained.  Neither the veteran nor 
his representative has identified any outstanding, available 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
Furthermore, in an October 2005 letter, the veteran stated 
that he received all his treatment for his service-connected 
PTSD at the VA, and to continue with his appeal without 
waiting for the 60 day waiting period to expire.  The Board 
notes that VA outpatient treatment records dated through 
December 2005 are associated with the claims file.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulation.  

Pursuant to the Board's September 2005 remand, compliance 
with the provisions of the required notice and the completion 
of all indicated development of the record was fulfilled, and 
the Appeals Management Center readjudicated the veteran's 
claim (as reflected in the January 2005 SSOC).  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard, supra.

Accordingly, the Board will address the merits of the 
veteran's claim.  


Evidentiary Background

VA outpatient treatment records from March 2001 to June 2001 
reflect that the veteran's PTSD symptoms included flashbacks, 
intrusive thoughts, nightmares, sleep walking where he tried 
to wake his son saying "let's go back to Vietnam."  On 
mental status examination, he was neatly dressed, speech was 
normal, no involuntary movements were observed.  The veteran 
described his mood as "up and down, good and bad."  His 
"ups" were normal moods and his "downs" were depressive, 
but lasted less than a day.  He was employed.  He was 
oriented and grossly alert with no suicidal ideations and no 
prior suicide attempts.  He was diagnosed with PTSD and 
assigned a GAF of 55.  

July and August 2001 VA mental health care assessment records 
reflect that the veteran acknowledged that he continued to 
drink as a means of coping with intrusive memories from 
Vietnam and the unpleasant memories related to this.  Initial 
diagnosis impression noted was PTSD with depression.  The 
veteran's mood was noted as moderately depressed with noted 
tension and anxiety.  At times he became tearful when 
discussing events from Vietnam.  The veteran appeared to 
somewhat minimize his symptoms and when confronted regarding 
this, he acknowledged that it was extremely difficult for him 
to admit that he had a problem and needed help.  His most 
distressing symptoms included having nightmares and intrusive 
memories of his experiences in combat, avoiding things that 
reminded him of combat, sleep disturbance to include problems 
falling asleep, mid-sleep awakening, and early morning 
awakening, and anxiety.  The examiner noted that the veteran 
scored in the moderate to severe range of depression on 
testing.  The veteran stated that he felt his life was full 
of failures, flamed himself, felt guilty, problems with 
anger, problems with appetite, energy, motivation and ability 
to make decisions, and crying more than before.  Additional 
testing scores reflected that the veteran experienced a 
severe level of anxiety that was both acute and chronic in 
nature.  The examiner concluded that the veteran exhibited 
numerous symptoms of re-experiencing avoidance/numbing and 
hyperarousal and that the veteran's drinking did appear to be 
related to his psychological difficulties.  

In October 2001, the veteran was afforded an initial VA PTSD 
examination and the veteran claims file was reviewed in 
conjunction with the examination.  The veteran stated that he 
had problems for the past ten years.  He dreamed a lot about 
Vietnam, having sleep disturbance with interrupted sleep and 
nightmares about twice a month.  He had flashbacks about four 
times a week and he had intrusive thoughts.  He was anxious, 
easily startled, and hypervigilant.  He stated that his 
symptoms were worse since he had been laid off of work.  He 
avoids activities such as television or talking about 
Vietnam.  The veteran stated that he was short tempered, but 
he could handle crowds okay by blocking them out.  The 
veteran denied any suicide attempts or panic attacks.  He had 
a long history of alcohol abuse and continues to drink some.  
He denied any problems with drugs.  He is seen on a monthly 
basis by the VA in Fayetteville and he takes medication which 
the veteran stated helped some.  

The veteran stated that he worked as an electrician, but was 
laid off because of his asthma.  He lived with his wife.  He 
stated that he did chores around the house, had some friends, 
liked to fish, and occasionally went to church.  He had one 
child.  The examiner noted that the veteran was an alert, 
cooperative man who was polite.  He was casually, but neatly 
dressed.  He answered questions and volunteered answers.  
There were no loosened associations or flight of ideas.  His 
mood was a bit tense.  His affect was appropriate.  The 
veteran had nightmares, flashbacks, and intrusive thoughts.  
He had no homicidal or suicidal ideation and there were no 
delusions or hallucinations, ideas of reference or 
suspiciousness.  He was oriented, and his memory was good.  
His insight and judgment appeared to be adequate.  

The examiner indicated that the veteran did experience and 
witness extremely traumatic events that included actual or 
threatened death or serious injury to himself and to others.  
In the past month, he was re-experiencing these events in 
such dreams, intense recollections, and flashbacks.  He 
avoided thinking about the event, and avoided things that 
remind him of the event.  He felt detached and estranged from 
others and his feelings were numb.  He had a sleep 
disturbance.  He had outbursts of anger.  These problems had 
significantly interfered with work and social activities and 
caused distress.  The veteran contended that his symptoms 
resulted in the fact that as he got older, he thought about 
it more and he avoided things about Vietnam.  The diagnosis 
was PTSD and alcohol abuse.  A current GAF of 55 was assigned 
which the examiner noted meant that the veteran had been 
having moderate to serious symptoms, with impairment of 
socialization.  

By rating decision dated in January 2002, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective March 29, 2001.  The veteran appealed 
the rating assigned.

An August 2002 VA outpatient record reflects that the veteran 
was evaluated by a VA psychologist.  The veteran reported 
that he was still very distressed by PTSD and depression.  He 
had been much more angry and irritable, having very frequent 
verbal outbursts of anger - even with his family.  His wife 
reported that he was much more "ill" toward them, and had 
become very withdrawn.  The veteran reported that he felt 
anxious most every day.  He continued to have nightmares of 
combat about two times a week that would wake him up and he 
usually was not able to return to sleep.  The veteran 
reported problems sleeping, usually taking up to two hours to 
get to sleep, and then the sleep was very broken.  The 
veteran reported that he still felt very depressed and had 
little or no interest in anything and no motivation.  The 
veteran stated that he had not worked since July 2001.  He 
continued to live with his wife and son.  He denied domestic 
violence.  The veteran acknowledged that he was still 
drinking alcohol about every other day to help calm his 
nerves, but denied the use of drugs.  The assessment was that 
the veteran continued to experience significant PTSD and 
depression and that the veteran continued to abuse alcohol as 
a means of coping.  The veteran was then seen by a VA 
psychiatrist who noted that the veteran did not have thought 
disorder, his memory was intact, and he had fair insight and 
judgment, and assigned a GAF of 60.  

In the veteran's January 2003 substantive appeal, he stated 
that he was undergoing treatment for his PTSD and was in a 
substance abuse program.  He felt that his PTSD had become 
worse and that he was experiencing more problems with his 
sleep, more depression and that his nightmares had become 
more severe.  He stated that he was unemployed and was 
finding it very difficult to obtain employment.  

In May 2003, the veteran was afforded another VA PTSD 
examination.  It was noted that the veteran stated that he 
quit drinking in December 2002.  He still received treatment 
at the VA mental health clinic and took Celexa.  He stated 
that even with this medication, he still did not sleep well.  
He was still very nervous, had a lot of depression and had a 
lot of nightmares about Vietnam.  His mind was occupied and 
he had a lot of daydreams.  The veteran stated that he could 
not concentrate very much.  He had a strong startle response.  
He felt that nothing had gone right in his life.  The veteran 
stated that he used to work as an electrician, but left that 
job in June 2001 and had been unable to get back to work.  He 
was anxious partly due to his psychiatric problems.  He lived 
in a trailer with his wife and son.  He walked around the 
trailer some.  He did some hard jobs for his neighbors and 
ran errands.  He watched television, played video games, and 
read newspapers.  He liked to fish, but did not get to go 
much.  He had no friends, and mainly stayed to himself.  

On mental status examination, the veteran appeared neatly 
groomed and dressed.  He was pleasant and cooperative.  He 
had good grammar and his speech was spontaneous and logical.  
He was not tangential and gave goal-directed answers.  There 
was no pressured speech, flight of ideas or loose 
associations.  He had no hallucinations, delusions, paranoia, 
or ideas of reference.  He was not homicidal or suicidal.  He 
did feel bad about himself and felt some hopelessness.  He 
did have nightmares, intrusive memories, startle reaction, 
and hypervigilance.  He isolates himself and avoided things 
about the war.  His affect was moderately depressed and 
moderately severe anxiety.  His judgment was good and insight 
was poor.  The impression was PTSD and a GAF of 45 was 
assigned.    

A July 2003 VA mental health care record reflects that the 
veteran was discharged from the program due to lack of 
participation and/or contact.  

By rating decision dated in August 2004, the RO denied the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disability (TDIU).

An August 2004 VA mental health care record reflects that the 
veteran was last seen in June 2003 and that the veteran had 
cancelled or had not shown for prior appointments.  

During the December 2004 hearing before the undersigned, the 
veteran testified that his medications helped a lot with his 
dreams about Vietnam and his sleep.  However, he still felt 
like he was fighting every day, seeing people, even 
helicopters blown up, things of that nature that still 
bothered him a lot.  When asked about social relationships, 
he stated that he usually kept to himself and his family and 
that he had not worked since 2001.  He acknowledged that he 
lost his job due to an asthma problem, but that while he was 
doing his job he could not concentrate.  He stated that he 
takes his medication and that keeps his symptoms about the 
same.  The veteran stated that he went to church 
occasionally, and watched football and NASCAR racing on the 
weekends.  He did not hunt or fish.  He usually just stayed 
by himself, he tried not to be around crowds.  The veteran 
explained that he would rather be by himself and sit around 
his home.  He stated that he had flashbacks once every two to 
three weeks of him getting shot, and in combat assault when a 
helicopter got blown up ahead of him, and another time 
rescuing another soldier who had both legs blown off.  When 
asked about events that trigger these flashbacks, the veteran 
responded that he tried not to watch war movies and things of 
that nature with violence, but mostly, he just thought about 
it on his own, some nights he would just be laying there and 
thinking before he went to sleep and sometimes he would get a 
flashback.  The veteran stated that he probably got an 
average of five hours of sleep a night, sometimes he would 
get up at three in the morning, smoke a cigarette and then 
take a nap before he got up at six.  

A January 2005 VA primary care record reflects that the 
veteran wanted to be reinstated with the VA mental health 
clinic.  The veteran stated that he was having more insomnia 
and nightmares, but he was not suicidal.  The examiner 
assigned a GAF of 75.

A February 2005 VA initial psychiatric assessment reflects 
that the veteran was seeking psychiatric medications and 
complained of flashbacks and nightmares.  He stated that he 
quit drinking alcohol two years earlier.  On mental status 
examination, the veteran's speech was normal, his behavior 
was appropriate, his mood was calm, his affect was 
appropriate and full range, thought was normal and there was 
no evidence of hallucinations.  He denied suicidal or 
homicidal ideations.  The examiner noted that he was 
oriented, alert, had normal insight and judgment, normal 
memory and abstraction, no cognitive deficits, when he thinks 
about Vietnam he gets depressed.  The diagnosis was PTSD 
combat related Vietnam and was assigned a present GAF of 68.  
The examiner noted that the veteran declined more PTSD 
counseling.  


Legal Criteria for Initial Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R.  Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A.  § 1155; 38 C.F.R.  § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R.  § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R.  § 4.3.

The rule from Francisco v.  Brown, 7 Vet.  App.  55, 58 
(1994) (Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v.  West, 12 Vet.  
App.  119 (1999).

The veteran's service-connected PTSD is currently assigned an 
initial 30 percent rating, from the March 29, 2001 effective 
date of the grant of service connection, pursuant to 
38 C.F.R.  § 4.130, Diagnostic Code 9411 (2005).  However, a 
General Rating formula for evaluating psychiatric impairment 
other than eating disorders contains the actual rating 
criteria for evaluating the veteran's disability.  See 
38 C.F.R.  §§ 4.125- 4.130, Diagnostic Codes 9201-9440 
(2005).  

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  Id.
 
A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." Richard v.  Brown, 9 
Vet.  App.  266, 267 (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed.  (DSM-IV) at 32).

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)." Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)." Id.

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)." Id.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A.  § 5107 (West 2002); see also 
Gilbert v.  Derwinski, 1 Vet.  App.  49, 53 (1990).  To deny 
a claim on its merits, the evidence must preponderate against 
the claim.  Alemany v.  Brown, 9 Vet.  App.  518, 519 (1996), 
citing Gilbert, 1 Vet.  App.  at 54.


Analysis

Resolving all doubt in favor of the veteran, the Board finds 
that since the March 29, 2001 date of service connection, the 
veteran's symptomatology most closely approximates the 
criteria for a 50 percent disability evaluation as the 
evidence shows occupational and social impairment with 
reduced reliability and productivity.  While the evidence 
does not show that the veteran experiences flattened affect; 
or circumstantial, circumlocutory, or stereotyped speech; the 
veteran has frequent nightmares and sleep problems associated 
with his PTSD.  While the veteran was successfully employed 
until July 2001 and then became unemployed due to his asthma, 
he has asserted that his concentration was greatly impaired 
during the period when he did work and furthermore, he did 
not have any significant social contacts with the exception 
of his son and wife.  Collectively, the evidence shows that 
since the effective date of service connection, the veteran's 
PTSD symptoms have primarily been manifested by, depressed 
mood, nightmares, flashbacks, intrusive thoughts, chronic 
sleep disturbances, outbursts of anger, irritability, 
disturbances of motivation, social withdrawal, and difficulty 
in establishing relationships.  In addition, the GAF scores 
have ranged from 45 to 70 which contemplate no more than 
moderate to serious symptoms.  

Accordingly, an initial 50 percent disability rating since 
the March 29, 2001 effective date of service connection is 
warranted for the veteran's service-connected PTSD.

The Board also has considered whether the veteran is entitled 
to a "staged" rating for his PTSD, as prescribed by 
Fenderson.  However, the evidence does not show that the 
disability is manifested by obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  The evidence shows that the veteran's speech 
displays a normal rate, volume, and rhythm.  Likewise, his 
speech is coherent.  The veteran is not delusional and his 
intellectual functioning is average with fair judgment and 
insight.  While depression and anxiety are noted, there is no 
medical evidence of near continuous panic or an inability to 
function independently, appropriately and effectively.  
Despite his PTSD, the veteran was able to obtain a college 
degree.  In sum, the evidence demonstrates that the symptoms 
and degree of social and industrial impairment from the 
disability since the initial grant of service connection do 
not more nearly approximate the criteria for a 70 percent 
rating than those for a 50 percent rating.

Accordingly, the disability warrants a 50 percent rating 
since the March 29, 2001 initial grant of service connection.




ORDER

Entitlement to an initial disability rating of 50 percent 
from the March 29, 2001 effective date of service connection, 
but not higher, for PTSD is granted, subject to the criteria 
governing the payment of monetary benefits.



____________________________________________
David L. Wight
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


